Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	The Examiner acknowledges the applicant’s amendment filed July 7/6/2022.  At this point claims 1-20 are pending in the instant application and ready for examination by the Examiner.

Response to Arguments
2.	Applicant’s argument:
Claims Rejected Under 35 ULS.C. § 103

Taking independent claims 1, 8, and 15 as representative, Applicants respectfully maintain that Mitchell and Markatou, when considered in combination together as a whole, do not teach, suggest, or otherwise make obvious all elements recited therein. However, and without admitting the veracity of the rejections asserted in the Office Action, Applicants have amended independent claims 1, 8, and 15 to more clearly distinguish the functionality of the present invention over the art of record. Independent claims 1, 8, and 15, as presented, each similarly recite the elements of “revising incorrect data of one or more rules extracted from one or more segments of text data defining one or more insurance policies to maintain accuracy and correctness of a policy data source for the one or more insurance policies according to an active learning operation, wherein the one or more rules are identified in the one or more segments of the text data by determining the one or more segments of text data contain content having at least one of direct and inferential semantics indicating one or more obligations relating to the one or more insurance policies” (emphasis supplied on newly presented language).

Examiner’s answer:
In response to the amended claims Mitchell is no longer used within the Office Action. The references Alled and Purandare are used to address the amended claims. 

3.	Applicant’s argument:
Regarding the functionality of revising data of the rules extracted from text to maintain accuracy of a policy data source, the Office contends (see Office Action, page 3) that Mitchell describes this functionality in such sections as portions of cols. 5, 6, and 17. The Office concedes that Mitchell does not disclose this is performed due to an active learning operation. Rather, the Office contends that Markatou could modify Mitchell by teaching these mechanisms, taught in Markatou paragraph 0071, for example.

With respect to Mitchell, the teachings of Mitchell are generally concerned with improved optical character recognition (OCR) for receipts. The receipts may be scanned into an image, where the image is cleaned up, logos are identified, and text is extracted. In the portions noted by the Office, Mitchell teaches that a receipt text extractor can determine format rules associated with the receipt elements and update the receipt data based on the format rules (see col. 5:49-col. 6:3).

To more clearly distinguish the functionality of the present invention, however, Applicants have amended independent claims 1, 8, and 15 to, again, recite “revising incorrect data of one or more rules extracted from one or more segments of text data defining one or more insurance policies to maintain accuracy and correctness of a policy data source for the one or more insurance policies according to an active learning operation, wherein the one or more rules are identified in the one or more segments of the text data by determining the one or more segments of text data contain content having at least one of direct and inferential semantics indicating one or more obligations relating to the one or more insurance policies”. Here, the present invention is concerned with updating rules describing an obligation of an insurance agency with respect to a policy, rather than simply format rules used to extract text from a receipt. Mitchell does not suggest this functionality, as Mitchell is not searching for rules, per se, but rather using rules to identify other data. Markatou similarly appears deficient, and therefore the combination thereof fails to disclose these mechanisms.

Examiner’s answer:
‘Revising incorrect data’ can be the results of either data itself being ‘incorrect’ or the result of poor OCR capabilities. Per 0015 of the specification, ‘In one aspect, incorrect data (e.g., incorrect structure and/or incorrect semantic data) of one or more rules extracted from one or more segments of text data may be revised to maintain accuracy and correctness of the policy data source according to an active learning operation.’ The examiner argues that faulty OCR reading can lead to ‘incorrect semantic data.’ For example EEG and EKG. The middle character being misread can either mean heart or brain related data. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-2, 5-6, 8-9, 12-13, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Markatou and further in view of Purandare. (U. S. patent Publication 20180082032, referred to as Allen; U. S. Patent  Publication 20140006013, referred to as Markatou; U. S. Patent Publication 20150187011, referred to as Purandare)

Claim 1
Allen discloses method for correcting policy data in a computing environment by a processor comprising: revising incorrect data of one or more rules extracted from one or more segments of text data defining one or more insurance policies to maintain accuracy and correctness of a policy data source for the one or more insurance policies. (Allen, 0077, 0019, 0025; Conventional question answering systems are capable of generating answers based on the corpus of data and the input question, verifying answers to a collection of questions for the corpus of data, correcting errors in digital text using a corpus of data, and selecting answers to questions from a pool of potential answers, i.e. candidate answers. 0077 EC: ‘Accuracy and correctness’ of applicant maps to ‘verifying answers’ of Allen.’ And ‘In some illustrative embodiments, these mechanisms process electronic guideline documents (herein references to “documents” are intended to refer to electronic documents or portions of content represented as data structures in a computing environment), such as medical treatment guideline policies, institution operating guidelines, insurance policy guidelines, or any other electronic documentation (collectively referred to herein as “guidelines”) specifying a correspondence between context and particular content formats, e.g., notation formats, to thereby generate a dynamic context to use when processing the ambiguous content in a document, such as a patient's EMR. 0019.’ With ‘For example, in some illustrative embodiments, medical claims information which may be present in other data structures may be accessed and correlated with the entry in the EMR that is associated with the ambiguous notation. This correlation may be based on timing information indicating a time when medical services were rendered to the patient. This timing information in the medical claims data may be correlated with the date/time specified in the entry in the EMR to identify a correspondence.’)
Allen does not disclose expressly according to an active learning operation.
Markatou discloses according to an active learning operation. (Markatou, 0071; A number of supervised machine learning (ML) classifiers that have been previously found to be the appropriate solutions for TC problems were trained.) Both Allen and Markatou evaluate textual data. The application scans textual data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen and Markatou before him before the effective filing date of the claimed invention, to modify Allen to incorporate artificial intelligence, natural language processing and associated rules, scoring and ranking rules, of Markatou. Given the advantage of once trained the Al model is fast and reliable, NPL has an established system for text analysis for consistence results, using the rule with the best result, one having ordinary skill in the art would have been motivated to make this obvious modification.
Allen and Markatou do not disclose expressly wherein the one or more rules are identified in the one or more segments of the text data by determining the one or more segments of text data contain content having at least one of direct and inferential semantics indicating one or more obligations relating to the one or more insurance policies.
Purandare discloses wherein the one or more rules are identified in the one or more segments of the text data by determining the one or more segments of text data contain content having at least one of direct and inferential semantics indicating one or more obligations relating to the one or more insurance policies. (Purandare, 0141;  In light of the foregoing, by way of non-limiting example only, the evaluator tool 118 may evaluate an instance (the text of which is shown in FIG. 11) for determining bodily injury coverage for a potentially insured individual.) The claimed invention, Allen, Markatou and Purandare are all related to evaluating scanned data and medical information and thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Markatou and Purandare before him before the effective filing date of the claimed invention, to modify Allen and Markatou to incorporate *** of Purandare. Given the advantage of ***, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 2
Allen does not disclose expressly ingesting the text data from the policy data source upon processing the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, a machine learning operation, or a combination thereof; or using natural language processing (NLP) to determine the set of rules from one or more segments of text data.
Markatou discloses ingesting the text data from the policy data source upon processing the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, a machine learning operation, or a combination thereof; or using natural language processing (NLP) to determine the set of rules from one or more segments of text data. (Markatou 0035, 0021; ‘The utilization of Natural Language Processing (NLP) techniques may provide better classification results through improvements in text exploration.’ And ‘Techniques are presented that include performing text mining on a set of case reports in text format to determine a set of grammar rules to be used to determine whether case reports meet a medical condition.’) Both Allen and Markatou evaluate textual data. The application scans textual data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen and Markatou before him before the effective filing date of the claimed invention, to modify Allen to incorporate artificial intelligence, natural language processing and associated rules, scoring and ranking rules, of Markatou. Given the advantage of once trained the Al model is fast and reliable, NPL has an established system for text analysis for consistence results, using the rule with the best result, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 5
Allen does not disclose expressly further including assigning a score to the one or more rules indicating a probability of incorrectness.
Markatou discloses further including assigning a score to the one or more rules indicating a probability of incorrectness. (Markatou 0034, 0029; ‘Medical TC is the process of assigning labels to a span of text (sentence, paragraph, or document) using trained or rule-based classifiers.’ And ‘FIG. 7 is Table 3, illustrating macro-averaged metrics for rule-based classifier's performance (high-level patterns), where misclassification error rate (MER) was also calculated, and where the evaluation measures and the classifier were as follows: R: Recall; P: Precision; F: F-measure; rule-based.’) Both Allen and Markatou evaluate textual data. The application scans textual data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen and Markatou before him before the effective filing date of the claimed invention, to modify Allen to incorporate artificial intelligence, natural language processing and associated rules, scoring and ranking rules, of Markatou. Given the advantage of once trained the Al model is fast and reliable, NPL has an established system for text analysis for consistence results, using the rule with the best result, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 6
Allen does not disclose expressly further including ranking each of the one or more rules according to the assigned score.
Markatou discloses further including ranking each of the one or more rules according to the assigned score. (Markatou  0027; ‘FIG. 5 is Table 1, illustrating macro-averaged metrics for ML classifiers' performance on the first feature representation (lemmas), where the ranks of classifiers are included in parentheses, and the evaluation measures and classifiers are as follows:,…’) Both Allen and Markatou evaluate textual data. The application scans textual data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen and Markatou before him before the effective filing date of the claimed invention, to modify Allen to incorporate artificial intelligence, natural language processing and associated rules, scoring and ranking rules, of Markatou. Given the advantage of once trained the Al model is fast and reliable, NPL has an established system for text analysis for consistence results, using the rule with the best result, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 8
Allen discloses a system for correcting policy data in a computing environment, comprising: one or more processors with executable instructions that when executed cause the system to (Allen, 0035; The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.); revise incorrect data of one or more rules extracted from one or more segments of text data defining one or more insurance policies to maintain accuracy and correctness of a policy data source for the one or more insurance policies. (Allen, 0077, 0019, 0025; Conventional question answering systems are capable of generating answers based on the corpus of data and the input question, verifying answers to a collection of questions for the corpus of data, correcting errors in digital text using a corpus of data, and selecting answers to questions from a pool of potential answers, i.e. candidate answers. 0077 EC: ‘Accuracy and correctness’ of applicant maps to ‘verifying answers’ of Allen.’ And ‘In some illustrative embodiments, these mechanisms process electronic guideline documents (herein references to “documents” are intended to refer to electronic documents or portions of content represented as data structures in a computing environment), such as medical treatment guideline policies, institution operating guidelines, insurance policy guidelines, or any other electronic documentation (collectively referred to herein as “guidelines”) specifying a correspondence between context and particular content formats, e.g., notation formats, to thereby generate a dynamic context to use when processing the ambiguous content in a document, such as a patient's EMR. 0019.’ With ‘For example, in some illustrative embodiments, medical claims information which may be present in other data structures may be accessed and correlated with the entry in the EMR that is associated with the ambiguous notation. This correlation may be based on timing information indicating a time when medical services were rendered to the patient. This timing information in the medical claims data may be correlated with the date/time specified in the entry in the EMR to identify a correspondence.’)
Allen does not disclose expressly according to an active learning operation.
Markatou discloses according to an active learning operation. (Markatou, 0071; A number of supervised machine learning (ML) classifiers that have been previously found to be the appropriate solutions for TC problems were trained.) Both Allen and Markatou evaluate textual data. The application scans textual data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen and Markatou before him before the effective filing date of the claimed invention, to modify Allen to incorporate artificial intelligence, natural language processing and associated rules, scoring and ranking rules, of Markatou. Given the advantage of once trained the Al model is fast and reliable, NPL has an established system for text analysis for consistence results, using the rule with the best result, one having ordinary skill in the art would have been motivated to make this obvious modification.
Allen and Markatou do not disclose expressly wherein the one or more rules are identified in the one or more segments of the text data by determining the one or more segments of text data contain content having at least one of direct and inferential semantics indicating one or more obligations relating to the one or more insurance policies.
Purandare discloses wherein the one or more rules are identified in the one or more segments of the text data by determining the one or more segments of text data contain content having at least one of direct and inferential semantics indicating one or more obligations relating to the one or more insurance policies. (Purandare, 0141;  In light of the foregoing, by way of non-limiting example only, the evaluator tool 118 may evaluate an instance (the text of which is shown in FIG. 11) for determining bodily injury coverage for a potentially insured individual.) The claimed invention, Allen, Markatou and Purandare are all related to evaluating scanned data and medical information and thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Markatou and Purandare before him before the effective filing date of the claimed invention, to modify Allen and Markatou to incorporate *** of Purandare. Given the advantage of ***, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 9
Allen does not disclose expressly ingest the text data from the policy data source upon processing the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, a machine learning operation, or a combination thereof; or use natural language processing (NLP) to determine the set of rules from one or more segments of text data.
Markatou discloses ingest the text data from the policy data source upon processing the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, a machine learning operation, or a combination thereof; or use natural language processing (NLP) to determine the set of rules from one or more segments of text data. (Markatou 0035, 0021; ‘The utilization of Natural Language Processing (NLP) techniques may provide better classification results through improvements in text exploration.’ And ‘Techniques are presented that include performing text mining on a set of case reports in text format to determine a set of grammar rules to be used to determine whether case reports meet a medical condition.’) Both Allen and Markatou evaluate textual data. The application scans textual data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen and Markatou before him before the effective filing date of the claimed invention, to modify Allen to incorporate artificial intelligence, natural language processing and associated rules, scoring and ranking rules, of Markatou. Given the advantage of once trained the Al model is fast and reliable, NPL has an established system for text analysis for consistence results, using the rule with the best result, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 12
Allen does not disclose expressly wherein the executable instructions further assign a score to the one or more rules indicating a probability of incorrectness.
Markatou discloses wherein the executable instructions further assign a score to the one or more rules indicating a probability of incorrectness. (Markatou 0034, 0029; ‘Medical TC is the process of assigning labels to a span of text (sentence, paragraph, or document) using trained or rule-based classifiers.’ And ‘FIG. 7 is Table 3, illustrating macro-averaged metrics for rule-based classifier's performance (high-level patterns), where misclassification error rate (MER) was also calculated, and where the evaluation measures and the classifier were as follows: R: Recall; P: Precision; F: F-measure; rule-based.’) Both Allen and Markatou evaluate textual data. The application scans textual data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen and Markatou before him before the effective filing date of the claimed invention, to modify Allen to incorporate artificial intelligence, natural language processing and associated rules, scoring and ranking rules, of Markatou. Given the advantage of once trained the Al model is fast and reliable, NPL has an established system for text analysis for consistence results, using the rule with the best result, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 13
Allen does not disclose expressly wherein the executable instructions further rank each of the one or more rules according to the assigned score.
Markatou discloses wherein the executable instructions further rank each of the one or more rules according to the assigned score. (Markatou  0027; ‘FIG. 5 is Table 1, illustrating macro-averaged metrics for ML classifiers' performance on the first feature representation (lemmas), where the ranks of classifiers are included in parentheses, and the evaluation measures and classifiers are as follows:,…’) Both Allen and Markatou evaluate textual data. The application scans textual data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen and Markatou before him before the effective filing date of the claimed invention, to modify Allen to incorporate artificial intelligence, natural language processing and associated rules, scoring and ranking rules, of Markatou. Given the advantage of once trained the Al model is fast and reliable, NPL has an established system for text analysis for consistence results, using the rule with the best result, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 15
Allen discloses computer program product for, by one or more processors, correcting policy data in a computing environment, the computer program product comprising a non-transitory computer- readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising (Allen, 0035-0036; ‘The present invention may be a system, a method, and/or a computer program product. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.’ And ‘A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.): an executable portion that revises incorrect data of one or more rules extracted from one or more segments of text data defining one or more insurance policies to maintain accuracy and correctness of a policy data source for the one or more insurance policies. (Allen, 0077, 0019, 0025; Conventional question answering systems are capable of generating answers based on the corpus of data and the input question, verifying answers to a collection of questions for the corpus of data, correcting errors in digital text using a corpus of data, and selecting answers to questions from a pool of potential answers, i.e. candidate answers. 0077 EC: ‘Accuracy and correctness’ of applicant maps to ‘verifying answers’ of Allen.’ And ‘In some illustrative embodiments, these mechanisms process electronic guideline documents (herein references to “documents” are intended to refer to electronic documents or portions of content represented as data structures in a computing environment), such as medical treatment guideline policies, institution operating guidelines, insurance policy guidelines, or any other electronic documentation (collectively referred to herein as “guidelines”) specifying a correspondence between context and particular content formats, e.g., notation formats, to thereby generate a dynamic context to use when processing the ambiguous content in a document, such as a patient's EMR. 0019.’ With ‘For example, in some illustrative embodiments, medical claims information which may be present in other data structures may be accessed and correlated with the entry in the EMR that is associated with the ambiguous notation. This correlation may be based on timing information indicating a time when medical services were rendered to the patient. This timing information in the medical claims data may be correlated with the date/time specified in the entry in the EMR to identify a correspondence.’0025) 
Allen does not disclose expressly according to an active learning operation.
Markatou discloses according to an active learning operation. (Markatou, 0071; A number of supervised machine learning (ML) classifiers that have been previously found to be the appropriate solutions for TC problems were trained.) Both Allen and Markatou evaluate textual data. The application scans textual data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen and Markatou before him before the effective filing date of the claimed invention, to modify Allen to incorporate artificial intelligence, natural language processing and associated rules, scoring and ranking rules, of Markatou. Given the advantage of once trained the Al model is fast and reliable, NPL has an established system for text analysis for consistence results, using the rule with the best result, one having ordinary skill in the art would have been motivated to make this obvious modification.
Allen and Markatou do not disclose expressly wherein the one or more rules are identified in the one or more segments of the text data by determining the one or more segments of text data contain content having at least one of direct and inferential semantics indicating one or more obligations relating to the one or more insurance policies.
Purandare discloses wherein the one or more rules are identified in the one or more segments of the text data by determining the one or more segments of text data contain content having at least one of direct and inferential semantics indicating one or more obligations relating to the one or more insurance policies. (Purandare, 0141;  In light of the foregoing, by way of non-limiting example only, the evaluator tool 118 may evaluate an instance (the text of which is shown in FIG. 11) for determining bodily injury coverage for a potentially insured individual.) The claimed invention, Allen, Markatou and Purandare are all related to evaluating scanned data and medical information and thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Markatou and Purandare before him before the effective filing date of the claimed invention, to modify Allen and Markatou to incorporate *** of Purandare. Given the advantage of ***, one having ordinary skill in the art would have been motivated to make this obvious modification. 

Claim 16
Allen does not disclose expressly ingests the text data from the policy data source upon processing the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, a machine learning operation, or a combination thereof; or uses natural language processing (NLP) to determine the set of rules from one or more segments of text data. 
Markatou discloses ingests the text data from the policy data source upon processing the text data using a lexical analysis, parsing, extraction of concepts, semantic analysis, a machine learning operation, or a combination thereof; or uses natural language processing (NLP) to determine the set of rules from one or more segments of text data. (Markatou 0035, 0021; ‘The utilization of Natural Language Processing (NLP) techniques may provide better classification results through improvements in text exploration.’ And ‘Techniques are presented that include performing text mining on a set of case reports in text format to determine a set of grammar rules to be used to determine whether case reports meet a medical condition.’) Both Allen and Markatou evaluate textual data. The application scans textual data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen and Markatou before him before the effective filing date of the claimed invention, to modify Allen to incorporate artificial intelligence, natural language processing and associated rules, scoring and ranking rules, of Markatou. Given the advantage of once trained the Al model is fast and reliable, NPL has an established system for text analysis for consistence results, using the rule with the best result, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 19
Allen does not disclose expressly assigns a score to the one or more rules indicating a probability of incorrectness; and ranks each of the one or more rules according to the assigned score. Both Allen and Markatou evaluate textual data. The application scans textual data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen and Markatou before him before the effective filing date of the claimed invention, to modify Allen to incorporate artificial intelligence, natural language processing and associated rules, scoring and ranking rules, of Markatou. Given the advantage of once trained the Al model is fast and reliable, NPL has an established system for text analysis for consistence results, using the rule with the best result, one having ordinary skill in the art would have been motivated to make this obvious modification.
Markatou discloses assigns a score to the one or more rules indicating a probability of incorrectness (Markatou 0034, 0029; ‘Medical TC is the process of assigning labels to a span of text (sentence, paragraph, or document) using trained or rule-based classifiers.’ And ‘FIG. 7 is Table 3, illustrating macro-averaged metrics for rule-based classifier's performance (high-level patterns), where misclassification error rate (MER) was also calculated, and where the evaluation measures and the classifier were as follows: R: Recall; P: Precision; F: F-measure; rule-based.’); and ranks each of the one or more rules according to the assigned score. (Markatou  0027; ‘FIG. 5 is Table 1, illustrating macro-averaged metrics for ML classifiers' performance on the first feature representation (lemmas), where the ranks of classifiers are included in parentheses, and the evaluation measures and classifiers are as follows:,…’) Both Allen and Markatou evaluate textual data. The application scans textual data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen and Markatou before him before the effective filing date of the claimed invention, to modify Allen to incorporate artificial intelligence, natural language processing and associated rules, scoring and ranking rules, of Markatou. Given the advantage of once trained the Al model is fast and reliable, NPL has an established system for text analysis for consistence results, using the rule with the best result, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 3-4, 10-11 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen, Markatou and Purandare as applied to claim(s) 1-2, 5-6, 8-9, 12-13, 15-16 and 19 above, and further in view of Yellapragada. (U. S. Patent Publication 20180025222, referred to as Yellapragada)

Claim 3
Allen, Markatou and Purandare do not disclose expressly identifying incorrect data relating to the one or more rules according to a knowledge domain; modifying incorrect data relating to the one or more rules according to the knowledge domain, user feedback, or a combination thereof; or using one or more modifications to the one or more rules to revise similar rules having incorrect data.
Yellapragada discloses identifying incorrect data relating to the one or more rules according to a knowledge domain; modifying incorrect data relating to the one or more rules according to the knowledge domain, user feedback, or a combination thereof; or using one or more modifications to the one or more rules to revise similar rules having incorrect data. (Yellapragada, 0040; OCR feedback 142 may be stored, for example, in a table that associates a source image (or portion of an image), the incorrect text extracted by an OCR engine (e.g., OCR engine 124 at mobile device 120), and the correct data (from an authoritative version of a document retrieved from document server 130 or user input). Developers can aggregate the data in OCR feedback 142 to, for example, identify commonly experienced OCR errors and generate one or more OCR rules to associate a given pattern of pixels representing a character with the correct character.) The claimed invention, Allen, Markatou and Purandare are all related to evaluating scanned data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Markatou, Purandare and Yellapragada before him before the effective filing date of the claimed invention, to modify Allen, Markatou and Purandare to incorporate the ability to locate and correct data based on rules, and the ability to update the rules, of Yellapragada. Given the advantage of the invention being able to perform a function and being able to update a rule which did not benefit from adequate training, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 4
Allen, Markatou and Purandare do not disclose expressly further including collecting feedback from a user for learning modifications to the one or more rules.
Yellapragada discloses further including collecting feedback from a user for learning modifications to the one or more rules. (Yellapragada, 0040; Developers can aggregate the data in OCR feedback 142 to, for example, identify commonly experienced OCR errors and generate one or more OCR rules to associate a given pattern of pixels representing a character with the correct character.) The claimed invention, Allen, Markatou and Purandare are all related to evaluating scanned data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Markatou, Purandare and Yellapragada before him before the effective filing date of the claimed invention, to modify Allen, Markatou and Purandare to incorporate the ability to locate and correct data based on rules, and the ability to update the rules, of Yellapragada. Given the advantage of the invention being able to perform a function and being able to update a rule which did not benefit from adequate training, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 10
Allen, Markatou and Purandare do not disclose expressly identify incorrect data relating to the one or more rules according to a knowledge domain; modify incorrect data relating to the one or more rules according to the knowledge domain, user feedback, or a combination thereof; or use one or more modifications to the one or more rules to revise similar rules having incorrect data.
Yellapragada discloses identify incorrect data relating to the one or more rules according to a knowledge domain; modify incorrect data relating to the one or more rules according to the knowledge domain, user feedback, or a combination thereof; or use one or more modifications to the one or more rules to revise similar rules having incorrect data. (Yellapragada, 0040; OCR feedback 142 may be stored, for example, in a table that associates a source image (or portion of an image), the incorrect text extracted by an OCR engine (e.g., OCR engine 124 at mobile device 120), and the correct data (from an authoritative version of a document retrieved from document server 130 or user input). Developers can aggregate the data in OCR feedback 142 to, for example, identify commonly experienced OCR errors and generate one or more OCR rules to associate a given pattern of pixels representing a character with the correct character.) The claimed invention, Allen, Markatou and Purandare are all related to evaluating scanned data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Markatou, Purandare and Yellapragada before him before the effective filing date of the claimed invention, to modify Allen, Markatou and Purandare to incorporate the ability to locate and correct data based on rules, and the ability to update the rules, of Yellapragada. Given the advantage of the invention being able to perform a function and being able to update a rule which did not benefit from adequate training, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 11
Allen, Markatou and Purandare do not disclose expressly wherein the executable instructions further collect feedback from a user for learning modifications to the one or more rules.
Yellapragada discloses wherein the executable instructions further collect feedback from a user for learning modifications to the one or more rules. (Yellapragada, 0040; Developers can aggregate the data in OCR feedback 142 to, for example, identify commonly experienced OCR errors and generate one or more OCR rules to associate a given pattern of pixels representing a character with the correct character.) The claimed invention, Allen, Markatou and Purandare are all related to evaluating scanned data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Markatou, Purandare and Yellapragada before him before the effective filing date of the claimed invention, to modify Allen, Markatou and Purandare to incorporate the ability to locate and correct data based on rules, and the ability to update the rules, of Yellapragada. Given the advantage of the invention being able to perform a function and being able to update a rule which did not benefit from adequate training, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 17
Allen, Markatou and Purandare do not disclose expressly identifies incorrect data relating to the one or more rules according to a knowledge domain; modifies incorrect data relating to the one or more rules according to the knowledge domain, user feedback, or a combination thereof; or uses one or more modifications to the one or more rules to revise similar rules having incorrect data.
Yellapragada discloses identifies incorrect data relating to the one or more rules according to a knowledge domain; modifies incorrect data relating to the one or more rules according to the knowledge domain, user feedback, or a combination thereof; or uses one or more modifications to the one or more rules to revise similar rules having incorrect data. (Yellapragada, 0040; OCR feedback 142 may be stored, for example, in a table that associates a source image (or portion of an image), the incorrect text extracted by an OCR engine (e.g., OCR engine 124 at mobile device 120), and the correct data (from an authoritative version of a document retrieved from document server 130 or user input). Developers can aggregate the data in OCR feedback 142 to, for example, identify commonly experienced OCR errors and generate one or more OCR rules to associate a given pattern of pixels representing a character with the correct character.) The claimed invention, Allen, Markatou and Purandare are all related to evaluating scanned data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Markatou, Purandare and Yellapragada before him before the effective filing date of the claimed invention, to modify Allen, Markatou and Purandare to incorporate the ability to locate and correct data based on rules, and the ability to update the rules, of Yellapragada. Given the advantage of the invention being able to perform a function and being able to update a rule which did not benefit from adequate training, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 18
Allen, Markatou and Purandare do not disclose expressly further including an executable portion that collects feedback from a user for learning modifications to the one or more rules.
Yellapragada discloses further including an executable portion that collects feedback from a user for learning modifications to the one or more rules. (Yellapragada, 0040; Developers can aggregate the data in OCR feedback 142 to, for example, identify commonly experienced OCR errors and generate one or more OCR rules to associate a given pattern of pixels representing a character with the correct character.) The claimed invention, Allen, Markatou and Purandare are all related to evaluating scanned data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Markatou, Purandare and Yellapragada before him before the effective filing date of the claimed invention, to modify Allen, Markatou and Purandare to incorporate the ability to locate and correct data based on rules, and the ability to update the rules, of Yellapragada. Given the advantage of the invention being able to perform a function and being able to update a rule which did not benefit from adequate training, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim(s) 7, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen, Markatou, Purandare and Yellapragada as applied to claim(s) 3-4, 10-11 and 17-18  above, and further in view of Miller. (U. S. Patent Publication 20150154269, referred to as Miller)

Claim 7
Allen does not disclose expressly further including initializing a machine learning mechanism to: learn.
Markatou discloses further including initializing a machine learning mechanism to: learn. (Markatou  0072; An issue with ML classifiers is that these classifiers assign equal weights to all classes, no matter their rarity; this may affect their performance in favor of the commonest class. Thus, we included a weight parameter into the training process that allowed us to handle the problem of class imbalance; for instance, libSVM tool (library for SVM) allows the addition of the weight parameter to the training process (36).) Both Allen and Markatou evaluate textual data. The application scans textual data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen and Markatou before him before the effective filing date of the claimed invention, to modify Allen to incorporate artificial intelligence, natural language processing and associated rules, scoring and ranking rules, of Markatou. Given the advantage of once trained the Al model is fast and reliable, NPL has an established system for text analysis for consistence results, using the rule with the best result, one having ordinary skill in the art would have been motivated to make this obvious modification.
Allen, Markatou and Purandare do not disclose expressly determine, or identify the incorrect data relating to the one or more rules and one or more user-provided modifications to the one or more rules.
Yellapragada discloses determine, or identify the incorrect data relating to the one or more rules (Yellapragada, 0029; During post-processing, data validator 126 may apply one or more rules to validate or replace characters in the extracted text from OCR engine 124. For example, because OCR engine 124 may recognize the characters ‘S’ and ‘5’ as the opposite character, a data validation rule for numerical data (e.g., a rule for processing data in a social security number or employer identification number field in a scanned W-2 form) may replace the character “S,” if found in the text extracted from a numerical data field, with the character “5.) and one or more user-provided modifications to the one or more rules. (Yellapragada, 0040; Developers can aggregate the data in OCR feedback 142 to, for example, identify commonly experienced OCR errors and generate one or more OCR rules to associate a given pattern of pixels representing a character with the correct character.) The claimed invention, Allen, Markatou, Purandare and Yellapragada are all related to evaluating scanned data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Markatou, Purandare and Yellapragada before him before the effective filing date of the claimed invention, to modify Allen, Markatou and Purandare to incorporate the ability to locate and correct data based on rules, and the ability to update the rules, of Yellapragada. Given the advantage of the invention being able to perform a function and being able to update a rule which did not benefit from adequate training, one having ordinary skill in the art would have been motivated to make this obvious modification.
Allen, Markatou, Purandare and Yellapragada do not disclose expressly revise the one or more rules according to collected feedback from a user.
Miller discloses revise the one or more rules according to collected feedback from a user. (Miller, 0136; Control 920 allows a user to view the field extraction rule directly. User editing of the field extraction rule can be supported by the GUI, allowing the user to write an extraction rule in place of the automatically generated rule or to modify the automatically generated rule.) Allen, Markatou, Purandare, Yellapragada and Miller all pertain to information to be searched that is user defined or associated and thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Markatou, Purandare, Yellapragada and Miller before him before the effective filing date of the claimed invention, to modify Allen, Markatou, Purandare and Yellapragada to incorporate to update or modify a rule of Miller. Given the advantage of either lowering the computation cost or lower the developers time and also increasing the accuracy of the invention, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 14
Allen does not disclose expressly wherein the executable instructions further initialize a machine learning mechanism to: learn.
Markatou discloses wherein the executable instructions further initialize a machine learning mechanism to: learn. (Markatou  0072; An issue with ML classifiers is that these classifiers assign equal weights to all classes, no matter their rarity; this may affect their performance in favor of the commonest class. Thus, we included a weight parameter into the training process that allowed us to handle the problem of class imbalance; for instance, libSVM tool (library for SVM) allows the addition of the weight parameter to the training process (36).) Both Allen and Markatou evaluate textual data. The application scans textual data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen and Markatou before him before the effective filing date of the claimed invention, to modify Allen to incorporate artificial intelligence, natural language processing and associated rules, scoring and ranking rules, of Markatou. Given the advantage of once trained the Al model is fast and reliable, NPL has an established system for text analysis for consistence results, using the rule with the best result, one having ordinary skill in the art would have been motivated to make this obvious modification.
Allen, Markatou and Purandare do not disclose expressly determine, or identify the incorrect data relating to the one or more rules and one or more user-provided modifications to the one or more rules.
Yellapragada discloses determine, or identify the incorrect data relating to the one or more rules (Yellapragada, 0029; During post-processing, data validator 126 may apply one or more rules to validate or replace characters in the extracted text from OCR engine 124. For example, because OCR engine 124 may recognize the characters ‘S’ and ‘5’ as the opposite character, a data validation rule for numerical data (e.g., a rule for processing data in a social security number or employer identification number field in a scanned W-2 form) may replace the character “S,” if found in the text extracted from a numerical data field, with the character “5.) and one or more user-provided modifications to the one or more rules. (Yellapragada, 0040; Developers can aggregate the data in OCR feedback 142 to, for example, identify commonly experienced OCR errors and generate one or more OCR rules to associate a given pattern of pixels representing a character with the correct character.) The claimed invention, Allen, Markatou, Purandare and Yellapragada are all related to evaluating scanned data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Markatou, Purandare and Yellapragada before him before the effective filing date of the claimed invention, to modify Allen, Markatou and Purandare to incorporate the ability to locate and correct data based on rules, and the ability to update the rules, of Yellapragada. Given the advantage of the invention being able to perform a function and being able to update a rule which did not benefit from adequate training, one having ordinary skill in the art would have been motivated to make this obvious modification.
Allen, Markatou, Purandare and Yellapragada do not disclose expressly revise the one or more rules according to collected feedback from a user.
Miller discloses revise the one or more rules according to collected feedback from a user. (Miller, 0136; Control 920 allows a user to view the field extraction rule directly. User editing of the field extraction rule can be supported by the GUI, allowing the user to write an extraction rule in place of the automatically generated rule or to modify the automatically generated rule.  Allen, Markatou, Purandare, Yellapragada and Miller all pertain to information to be searched that is user defined or associated and thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Markatou, Purandare, Yellapragada and Miller before him before the effective filing date of the claimed invention, to modify Allen, Markatou, Purandare and Yellapragada to incorporate to update or modify a rule of Miller. Given the advantage of either lowering the computation cost or lower the developers time and also increasing the accuracy of the invention, one having ordinary skill in the art would have been motivated to make this obvious modification.

Claim 20
Allen does not disclose expressly further including an executable portion that initialize a machine learning mechanism to: learns.
Markatou discloses further including an executable portion that initialize a machine learning mechanism to: learns. (Markatou  0072; An issue with ML classifiers is that these classifiers assign equal weights to all classes, no matter their rarity; this may affect their performance in favor of the commonest class. Thus, we included a weight parameter into the training process that allowed us to handle the problem of class imbalance; for instance, libSVM tool (library for SVM) allows the addition of the weight parameter to the training process (36).) Both Allen and Markatou evaluate textual data. The application scans textual data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen and Markatou before him before the effective filing date of the claimed invention, to modify Allen to incorporate artificial intelligence, natural language processing and associated rules, scoring and ranking rules, of Markatou. Given the advantage of once trained the Al model is fast and reliable, NPL has an established system for text analysis for consistence results, using the rule with the best result, one having ordinary skill in the art would have been motivated to make this obvious modification.
Allen, Markatou and Purandare do not disclose expressly determines, or identifies the incorrect data relating to the one or more rules and one or more user-provided modifications to the one or more rules.
Yellapragada discloses determines, or identifies the incorrect data relating to the one or more rules (Yellapragada, 0029; During post-processing, data validator 126 may apply one or more rules to validate or replace characters in the extracted text from OCR engine 124. For example, because OCR engine 124 may recognize the characters ‘S’ and ‘5’ as the opposite character, a data validation rule for numerical data (e.g., a rule for processing data in a social security number or employer identification number field in a scanned W-2 form) may replace the character “S,” if found in the text extracted from a numerical data field, with the character “5.) and one or more user-provided modifications to the one or more rules. (Yellapragada, 0040; Developers can aggregate the data in OCR feedback 142 to, for example, identify commonly experienced OCR errors and generate one or more OCR rules to associate a given pattern of pixels representing a character with the correct character.) The claimed invention, Allen, Markatou, Purandare and Yellapragada are all related to evaluating scanned data thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Markatou, Purandare and Yellapragada before him before the effective filing date of the claimed invention, to modify Allen, Markatou and Purandare to incorporate the ability to locate and correct data based on rules, and the ability to update the rules, of Yellapragada. Given the advantage of the invention being able to perform a function and being able to update a rule which did not benefit from adequate training, one having ordinary skill in the art would have been motivated to make this obvious modification.
Allen, Markatou, Purandare and Yellapragada do not disclose expressly revises the one or more rules according to collected feedback from a user. 
Miller discloses revises the one or more rules according to collected feedback from a user. (Miller, 0136; Control 920 allows a user to view the field extraction rule directly. User editing of the field extraction rule can be supported by the GUI, allowing the user to write an extraction rule in place of the automatically generated rule or to modify the automatically generated rule.) Allen, Markatou, Purandare, Yellapragada and Miller all pertain to information to be searched that is user defined or associated and thus it would have been obvious to one having ordinary skill in the art, having the teachings of Allen, Markatou, Purandare, Yellapragada and Miller before him before the effective filing date of the claimed invention, to modify Allen, Markatou, Purandare and Yellapragada to incorporate to update or modify a rule of Miller. Given the advantage of either lowering the computation cost or lower the developers time and also increasing the accuracy of the invention, one having ordinary skill in the art would have been motivated to make this obvious modification.

5.	Claims 1-20 are rejected.

Conclusion – Final
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence Information
7.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Michael Huntley can be reached at (303) 297-4307.  .  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,
	(located on the first floor of the south side of the Randolph Building);
or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129